Citation Nr: 0525799	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for skin disease of 
the hands and penis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1978 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's skin disorder of the hands and penis has not 
been shown to cause exudation or constant itching, extensive 
lesions, or marked disfigurement and there has been no 
demonstration that the veteran's skin disorder of the hands 
or penis covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; has required the 
use of systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
skin disorder of the hands and penis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.118, Diagnostic Code 7806 (2002 & 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the July 2002 rating 
determination and the August 2003 statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in January 2002, February 2002, December 2002, and 
June 2003 letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the initial VCAA letter was sent to the 
appellant prior to the July 2002 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The Board also notes that the December 2002 and June 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the regulations governing skin disorders 
changed during the course of this appeal.  When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

A review of the record reveals that the veteran requested an 
increased evaluation for his service-connected skin condition 
in November 2001.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a July 2000 visit, 
the veteran reported having sores on his penis.  He stated 
that he had had similar lesions approximately one year ago 
and that this problem had recurred approximately 10 times.  
The lesions would disappear in two weeks.  Physical 
examination revealed small linear ulcerations of the shaft of 
the penis.  There was no inguinal adenopathy, no penile 
discharge, no erythema, and no swelling.  The penile lesions 
beneath the frenulum appeared shallow and linear, three in a 
row, and were consistent with lacerations.  The lesions did 
not appear ulcerated in any way.  A diagnosis of traumatic 
lesions of the penis was rendered.

At the time of a December 2000 visit, the veteran was noted 
to have a rash on his hands which was being treated with 
hydrocortisone cream.  

At the time of a March 2001 visit, the veteran complained of 
a rash on his hands.  The veteran stated that he had 
developed a rash about a year ago that had become 
progressively worse.  The veteran complained of pruritis.  
Physical examination revealed that the rash appeared as 
blisters surrounded by dry cracking skin to the dorsal and 
palmar surfaces of the hands and primarily within the web of 
the fingers.  The veteran denied having any pain.  The 
veteran indicated that he had been prescribed hydrocortisone 
and triamcinoclone acetonide cream in the past but that it 
had been ineffective.  

At the time of a June 2001 follow-up visit, the veteran was 
noted to have a lichenified fissured plaque palmar area and 
left finger.  A diagnosis of dyshidrotic eczema with 
fissuring without oozing was rendered.  

At the time of an August 2001 visit, the veteran noted 
improvement.  Physical examination revealed a lichenified 
fissured plaque palmar area and finger 3rd and 4th digit, 
bilaterally.  A diagnosis of dyshidrotic eczema with 
fissuring without oozing was rendered.  

At the time of a November 2001 VA examination, the veteran 
complained of a flare-up involving both hands for the past 
week.  He noted that it had now started to dry up and itch.  
He further reported that it would blister on occasion.  The 
veteran was using lidex.  He stated that the condition was 
better when he was off work.  Physical examination revealed 
fissured plaques of both palms which were scaly.  There were 
no ulcers or tenderness.  A rash was also noted between the 
fingers.  A diagnosis of dyshidrotic eczema of both palms of 
hands was rendered.  

At the time of a March 2002 follow-up visit, the veteran was 
noted to have multiple denuded papules and lichenified 
plaques on the hands and between the fingers.  

At the time of a June 2002 VA examination, the veteran 
reported that he had had hand symptoms for the past twenty 
years, including thickening of the skin, scaling, and 
sometimes blistering and fissuring with intense itching.  The 
veteran reported having been treated with different steroid 
ointments and complained of itching, shedding, and sometimes 
oozing clear fluid.  He noted that his symptoms were constant 
and that he sometimes had a flare-up on his hands.  The 
veteran also reported having had a penis rash over the last 
twenty years.  He had a history of penile ulcers for which he 
was treated a long time ago which had healed.  His penis did 
not itch.  

Physical examination of the hands revealed accentuation of 
his skin margins with scaling. No fissuring or oozing was 
present.  There was also no disfigurement and there was no 
increase in warmth or erythematous changes.  The changes 
involved the palmar area and interdigital web.  Skin lesions 
were not associated with any nervous system.  

Examination of the penis revealed two hypopigmented areas 
over the coronal sulcus with no scratching sign or scaling.  
There was no penile discharge.  Testicles were within normal 
limits.  

In his November 2002 notice of disagreement, the veteran 
indicated that it was obvious that his condition has 
worsened.  He stated that he was in vocational rehabilitation 
because the degree of scaling and weeping wounds on his hands 
had made for a very unhealthy situation.  He indicated that 
it was unhealthy for the veterans that he was preparing food 
for and that he had left his job as a result of this.  

The veteran was afforded an additional VA examination in 
January 2003.  The veteran indicated that off and on through 
the years since leaving the military service he had had 
problems with an itchy, flaky, rash on his hands and upper 
lips.  However, he had not experienced a return of the 
blisters.  He reported developing little itchy bumps on his 
hands, especially when he was a cook.  

Examination of the skin of the hands revealed no ulceration, 
exfoliation, or crusting.  There was very subtle skin 
nodularity noted over the metacarpophalangeal joints and 
proximal phalanges of the hands but this was very subtle.  
There were also no blisters or tenderness noted.  On the skin 
of the face in the upper lip area there was an erythematous 
rash present with some crusting.  There were no nodules.  The 
skin of the penis was not examined as the veteran reported no 
current symptomatology or rash.  

The examiner noted that the skin appeared within normal 
limits, possibly with residual crusting and very subtle 
nodularity on the metacarpophalangeal joints.  The penile 
skin was not examined as the veteran reported no 
abnormalities at that time.  The skin of the upper lip was 
found to be erythematous and scaly but the examiner noted 
that the veteran reported that he had just shaved off his 
mustache and there was some irritation due to that.  The 
veteran stated that the rash on the upper lip would come and 
go.  

The criteria for an evaluation in excess of 10 percent have 
not been met.  There have been no objective medical findings 
of exudation, extensive lesions, or marked disfigurement.  
There has also been no demonstration of the veteran's skin 
disorder of the hands or penis covering 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; that the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required for a total duration of six weeks or more during the 
past 12-month period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  The veteran's skin disorder of the hands 
and penis has also not be shown to make him unemployable.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


